     Case 1:19-cv-01087-DAD-BAM Document 27 Filed 06/17/20 Page 1 of 1

 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    ANTWAINE BUTLER,                                    Case No. 1:19-cv-01087-DAD-BAM (PC)
 8                        Plaintiff,                      ORDER REGARDING STIPULATION FOR
                                                          VOLUNTARY DISMISSAL WITH
 9            v.                                          PREJUDICE
10    JOHNSON,                                            (ECF No. 26)
11                        Defendant.
12

13           Plaintiff Antwaine Butler (“Plaintiff”) is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On June 15, 2020, counsel for

15   Defendant Johnson filed a stipulation for voluntary dismissal with prejudice pursuant to Federal

16   Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 26.) The stipulation is signed by all parties,

17   including Plaintiff and counsel for Defendant Johnson, indicating that the case has been resolved

18   in its entirety, the parties stipulate to a dismissal of this action with prejudice, and each party shall

19   bear its own litigation costs and attorney’s fees.

20           Accordingly, in light of the parties’ voluntary dismissal, this action is terminated by

21   operation of law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party

22   shall bear his or her own litigation costs and attorney’s fees. The Clerk of the Court is directed to

23   close this case.
     IT IS SO ORDERED.
24

25       Dated:     June 17, 2020                                /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                          1
